COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:        Luis Ruiz Sierra v. The State of Texas

Appellate case number:      01-14-00493-CR

Trial court case number:    1396147

Trial court:                182nd District Court of Harris County

         This case was abated and remanded to the trial court for the trial court to appoint new counsel to
represent appellant on appeal. The supplemental clerk’s record filed on July 30, 2015 demonstrates that
the trial court has appointed Terrence Gaiser as counsel representing appellant on appeal. Accordingly,
we REINSTATE this case on the Court’s active docket.
        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of this order. See
TEX. R. APP. P. 38.6(a).
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of appellant’s brief.
See TEX. R. APP. P. 38.6(b).
        It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: August 4, 2015